Order entered January 10, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01180-CR
                                    No. 05-16-01181-CR

                        ZACHARY ELLIOT CALLENS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 219-82261-2015 & 219-82262-2015

                                         ORDER
       The Court has before it the January 9, 2017 request of court reporter Indu Bailey to

extend the time for filing the reporter’s record in these appeals. We GRANT the request and

ORDER the reporter’s record filed on or before January 31, 2017.


                                                    /s/   LANA MYERS
                                                          JUSTICE